Citation Nr: 0100056	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  00-13 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his representative 
appeared at a hearing before a hearing officer at the RO in 
March 2000.


REMAND

In his in June 2000 VA Form 9, the veteran requested a 
hearing before a Member of the Board (also known as Veterans 
Law Judges) at the RO.  In August 2000, the veteran expressed 
his desire to have a videoconference hearing.  In an October 
2000 letter, the RO advised the veteran that his 
videoconference hearing before a Member of the Board was 
scheduled for November 22, 2000.  The veteran was advised 
that if he accepted this hearing it would be the only hearing 
to which he would be entitled before the Board.  He was 
further informed that if he accepted this hearing, he must 
notified the RO by signing an attached letter, and should 
report for the hearing on November 22, 2000.  The veteran did 
not appear at the November 22, 2000 videoconference hearing 
nor did he return the attached letter agreeing to the 
videoconference hearing or waiving his right to a hearing 
before the Board.  Furthermore, there is no evidence that the 
veteran has formally withdrawn his initial request for a 
hearing before the Board.  

Accordingly, the Board has no choice but to assume that the 
veteran still desires a hearing before the Board.  Thus, in 
order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
personal hearing to be conducted by a 
Veterans Law Judge traveling to the RO.  
The RO notify the veteran and his 
representative of the date, time and 
place of such a hearing by letter and a 
copy of the letter should be placed in 
the record.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


